Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach claimed limitation: “a main body portion formed in a flat ribbon shape and extended to connect the distal end portion to the base end portion, wherein the distal end portion is provided with a distal end surface inclined relative to and intersecting with an axial center of the probe” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 7, 9, 11, 13, 15, and 17 – 20, the claims are allowed as they further limit allowed claim 1.
Regarding Claim 8, the prior art of record does not teach claimed limitation: “a plurality of probes each having a bar-like shape and including a distal end portion with a columnar shape adapted to be in contact with an inspection point provided on a device under test, a base end portion on an opposite side of the distal end portion, and a main body portion extended to connect the distal end portion to the base end portion, the distal end portion being provided with a distal end surface inclined relative to and intersecting with an axial center with the bar-like shape, and in the base end portion, a dimension in a width direction perpendicular to the axial center being larger than a dimension in a thickness direction perpendicular to the width direction” in combination with all other claimed limitations of claim 8.
Claims 10, 12, 14, and 16 the claims are allowed as they further limit allowed claim 8.

The closest references are found based on the updated search:
Yamada et al. (US 2009/0230975 A1) discloses an elastic anisotropically conductive film, in which a plurality of conductive path-forming parts formed by causing conductive particles to be contained in an elastic polymeric substance and each extending in a thickness-wise direction of the film are arranged in a state mutually insulated by an insulating part composed of the elastic polymeric substance (see claim 1).
Mok et al. (US 7,952,373 B2) teaches a tiling substrate having a width and a length and having a probe surface and a connector surface; at least one probe contact area located on said probe surface of said tiling substrate, each of said probe contact areas having a plurality of electrically conductive spring probes, wherein the at least one probe contact area is comprised of a plurality of contact regions aligned along said width and said length of said probe surface; and a plurality of electrical connections extending through said tiling substrate between each of said plurality of said spring probe contact tips and said connector surface (see claim 1).
Yamazaki et al. (US 10,914,758 B2) suggests an inspection jig that brings a probe into contact with an inspection point which is provided on a substrate which is an inspection object, the inspection jig comprising: an inspection-side support member that includes a counter plate which is provided with an opposing surface disposed to face the substrate (see claim 1).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        2/27/2021